                                                 UNITED STATES BANKRUPTCY COURT
                                                 SOUTHERN DISTRICT OF NEW YORK


In re WonderWork Inc.                                                                       Case No. 16-13607 (MKV)
      Debtor                                                                       Reporting Period: September 1, 2018 - September 21, 201

                                                                                Federal Tax I.D. #       XX-XXXXXXX

                                             CORPORATE MONTHLY OPERATING REPORT

     File with the Court and submit a copy to the United States Trustee within 20 days after the end of the month and
     submit a copy of the report to any official committee appointed in the case.
     (Reports for Rochester and Buffalo Divisions of Western District of New York are due 15 days after the end of
     the month, as are the reports for Southern District of New York.)

     REQUIRED DOCUMENTS                                                                Form No.           Document Explanation
                                                                                                          Attached Attached
     Schedule of Cash Receipts and Disbursements                                MOR-1
     Bank Reconciliation (or copies of debtor's bank reconciliations)           MOR-1 (CON'T)            attached
        Copies of bank statements                                                                        attached
        Cash disbursements journals
     Statement of Operations                                                    MOR-2
     Balance Sheet                                                              MOR-3
     Status of Post-petition Taxes                                              MOR-4
        Copies of IRS Form 6123 or payment receipt
        Copies of tax returns filed during reporting period
     Summary of Unpaid Post-petition Debts                                      MOR-4
        Listing of Aged Accounts Payable
     Accounts Receivable Reconciliation and Aging                               MOR-5
     Taxes Reconciliation and Aging                                             MOR-5
     Payments to Insiders and Professional                                      MOR-6
     Post Petition Status of Secured Notes, Leases Payable                      MOR-6
     Debtor Questionnaire                                                       MOR-7

     I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
     are true and correct to the best of my knowledge and belief.

     Signature of Debtor:    /S/ Stephen Grey, as Trustee                                                Date: 10/12/2018

     Signature of Authorized Individual: /S/ Stephen Grey, as Trustee                                    Date:   10/12/2018

     Printed Name of Authorized Individual: Stephen Gray, as Trustee                                     Date:    10/12/2018

     *Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a
     partnership; a manager or member if debtor is a limited liability company.

     Note 1: The Monthly Operating Report (“MOR”) was based on the books and records of the Debtor and has been submitted by the
     Chapter 11 Trustee, Stephen Gray, however, certain transactions relating to prior periods reflected herein were prior to the Trustee's
     appointment on November 22, 2017.




                                                                                                                                     FORM MOR
                                                                                                                                         2/2008
                                                                                                                                   PAGE 1 OF 13
In re WonderWork Inc.                                                                Case No. 16-13607 (MKV)
      Debtor                                                                Reporting Period: September 1, 2018 - September 21, 2018

                              SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS

    Amounts reported should be from the debtor’s books and not the bank statement. The beginning cash should be the ending cash from the prior month
    or, if this is the first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH -
    ACTUAL” column must equal the sum of the four bank account columns. Attach copies of the bank statements and the cash disbursements journal.
    The total disbursements listed in the disbursements journal must equal the total disbursements reported on this page. A bank reconciliation must be
    attached for each account. [See MOR-1 (CON’T)]

                                                                                                          BANK ACCOUNTS
                                                               OPER               PAYROLL                      TAX                    OTHER            CURRENT MONTH
                                                                                                                                                     ACTUAL (TOTAL OF ALL
    ACCOUNT NUMBER (LAST 4)                                                                                                                              ACCOUNTS)
     CASH BEGINNING OF MONTH                             $    18,913.74                                                                              $        18,913.74
     RECEIPTS
     CASH SALES
     ACCOUNTS RECEIVABLE -
     PREPETITION
     ACCOUNTS RECEIVABLE -
     POSTPETITION
     LOANS AND ADVANCES
     SALE OF ASSETS
     OTHER (ATTACH LIST)                                 $     4,877.63                                                                              $          4,877.63
     TRANSFERS (FROM DIP ACCTS)                          $    20,770.14                                                                              $        20,770.14
        TOTAL RECEIPTS                                   $    25,647.77                                                                              $        25,647.77
     DISBURSEMENTS
     NET PAYROLL                                         $              -                                                                            $                 -
     PAYROLL TAXES                                       $              -                                                                            $                 -
     SALES, USE, & OTHER TAXES
     INVENTORY PURCHASES
     SECURED/ RENTAL/ LEASES [Note                       $              -                                                                            $                 -
     1]
     INSURANCE                                           $              -                                                                            $                 -
     ADMINISTRATIVE
     SELLING
     OTHER (ATTACH LIST)                                 $    21,599.88                                                                              $        21,599.88
     OWNER DRAW *
     TRANSFERS (TO DIP ACCTS)                                                                                                                        $                 -
     PROFESSIONAL FEES                                   $              -
     U.S. TRUSTEE QUARTERLY FEES                         $              -                                                                            $                 -
     COURT COSTS
     TOTAL DISBURSEMENTS                                 $    21,599.88                                                                              $        21,599.88

     NET CASH FLOW                                       $     4,047.89                                                                              $          4,047.89
     (RECEIPTS LESS DISBURSEMENTS)

     CASH – END OF MONTH                                 $    22,961.63                                                                              $        22,961.63
    * COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE




                                                                                                                                                                  FORM MOR-1
                                                                                                                                                                        2/2008
                                                                                                                                                                  PAGE 2 OF 13
                           THE FOLLOWING SECTION MUST BE COMPLETED
DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)
TOTAL DISBURSEMENTS                                         $                              21,599.88
  LESS: TRANSFERS TO OTHER DEBTOR IN                        $                                      -
POSSESSION ACCOUNTS
  PLUS: ESTATE DISBURSEMENTS MADE BY                        $                                      -
OUTSIDE SOURCES (i.e. from escrow accounts)
TOTAL DISBURSEMENTS FOR CALCULATING                         $                              21,599.88
U.S. TRUSTEE QUARTERLY FEES




Note 1: This amount reflects WonderWork's monthly payment to its landlord, which includes rent and certain
utilities and other fees.

OTHER RECEIPTS
Transfer fromTrustee bank to WW HSBC           $20,770.14
Income from List Rental                         $3,224.05
Transfer from Vanguard bank to WW HSBC
Donations Received Note 2                       $1,653.58
TOTAL                                          $25,647.77



OTHER DISBURSEMENTS
Grants                                              $0.00
Payments to Vendors                            $21,048.42
Trustee Bond                                        $0.00
Bank Processing Fees                              $551.46
401k Matching Program                               $0.00
TOTAL                                          $21,599.88



NOTE 2. Vanguard, Signature and Trustee accounts are below the cash account line of the General Ledger,
therefore the interest on these accounts and donation of stock to Vanguard are not included in this report.


Note 3: This September Monthly Operating Report (“MOR”) was based on the books and records of the Debtor
and has been submitted by the Chapter 11 Trustee, Stephen Gray, for activity from September 1, 2018 through
the entry of the Confirmation Order on and through September 21, 2018.




Note: The Monthly Operating Report (“MOR”) was based on the books and records of the Debtor and has been submitted by the Chapter
11 Trustee, Stephen Gray, however, certain transactions relating to prior periods reflected herein were prior to the Trustee's appointment
on November 22, 2017.




                                                                                                                                    FORM MOR-1
                                                                                                                                          2/2008
                                                                                                                                    PAGE 3 OF 13
In re WonderWork Inc.                                                        Case No. 16-13607 (MKV)
      Debtor                                                        Reporting Period: September 1, 2018 - September 21, 2018

                                                                    BANK RECONCILIATIONS
     Continuation Sheet for MOR-1
     A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this page.
     (Bank account numbers may be redacted to last four numbers.)


                                               Operating                    Payroll                                   Tax                   Other
                                       #                            #                          #                                        #
     BALANCE PER                       see attached
     BOOKS

     BANK BALANCE
     (+) DEPOSITS IN
     TRANSIT (ATTACH
     LIST)
     (-) OUTSTANDING
     CHECKS (ATTACH
     LIST) :
     OTHER (ATTACH
     EXPLANATION)

     ADJUSTED BANK
     BALANCE *
     *"Adjusted Bank Balance" must equal "Balance per Books"


     DEPOSITS IN TRANSIT                           Date                      Amount                                    Date                 Amount




     CHECKS OUTSTANDING                           Ck. #                      Amount                                   Ck. #                 Amount




     OTHER




     Note 1: The Monthly Operating Report (“MOR”) was based on the books and records of the Debtor and has been submitted by the
     Chapter 11 Trustee, Stephen Gray, however, certain transactions relating to prior periods reflected herein were prior to the Trustee's
     appointment on November 22, 2017.

     Note 2: This September Monthly Operating Report (“MOR”) was based on the books and records of the Debtor and has been submitted by
     the Chapter 11 Trustee, Stephen Gray, for activity from September 1, 2018 through the entry of the Confirmation Order on and through
     September 21, 2018.




                                                                                                                                                     FORM MOR-1 (CONT.)
                                                                                                                                                                  2/2008
                                                                                                                                                           PAGE 4 OF 13
In re WonderWork Inc.                                                                     Case No. 16-13607 (MKV)
      Debtor                                                                     Reporting Period: September 1, 2018 - September 21, 2018

                                           STATEMENT OF OPERATIONS (Income Statement)
    The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue
    when it is realized and expenses when they are incurred, regardless of when cash is actually received or paid.

                                      REVENUES                                         MONTH                 CUMULATIVE -FILING AS OF THE
                                                                                                               TRUSTEE'S APPOINTMENT
    Gross Revenues (Note 1)                                                  $                 1,653.58      $                430,941.55
    Less: Returns and Allowances
    Net Revenue
    COST OF GOODS SOLD
    Beginning Inventory
    Add: Purchases
    Add: Cost of Labor
    Add: Other Costs (attach schedule)
    Less: Ending Inventory
    Cost of Goods Sold
    Gross Profit                                                             $                 1,653.58      $                430,941.55
    OPERATING EXPENSES
    Advertising
    Auto and Truck Expense
    Bad Debts
    Contributions
    Employee Benefits Programs                                                                               $                  20,790.45
    Officer/Insider Compensation*
    Insurance                                                                $                       -       $                  14,314.93
    Management Fees/Bonuses
    Office Expense
    Pension & Profit-Sharing Plans
    Repairs and Maintenance
    Rent and Lease Expense                                                   $                           -   $                323,896.51
    Salaries/Commissions/Fees                                                $                           -   $                133,910.17
    Supplies                                                                 $                           -   $                    942.26
    Taxes - Payroll                                                          $                           -   $                  9,484.15
    Taxes - Real Estate
    Taxes - Other
    Travel and Entertainment                                                 $                        -      $                          -
    Utilities                                                                $                        -      $                   2,903.55
    Other (attach schedule)                                                  $                 4,423.95      $                 203,352.47
    Total Operating Expenses Before Depreciation                             $                 4,423.95      $                 709,594.49
    Depreciation/Depletion/Amortization                                      $                        -      $                  31,965.28
    Net Profit (Loss) Before Other Income & Expenses                         $                (2,770.37)     $                (310,618.22)
    OTHER INCOME AND EXPENSES
    Other Income (attach schedule)                                           $                 3,224.05      $                 36,672.07
    Interest Expense                                                         $                        -      $                        -
    Other Expense (attach schedule)
    Net Profit (Loss) Before Reorganization Items                            $                   453.68      $                (273,946.15)
    REORGANIZATION ITEMS
    Professional Fees
    U. S. Trustee Quarterly Fees                                             $                           -   $                  7,475.00
    Interest Earned on Accumulated Cash from Chapter 11 (see
    continuation sheet)
    Gain (Loss) from Sale of Equipment
    Other Reorganization Expenses (attach schedule)
    Total Reorganization Expenses
    Income Taxes
    Net Profit (Loss)                                                        $                   453.68      $                (281,421.15)
    *"Insider" is defined in 11 U.S.C. Section 101(31).




                                                                                                                                             FORM MOR-2
                                                                                                                                                   2/2008
                                                                                                                                             PAGE 5 OF 13
BREAKDOWN OF “OTHER” CATEGORY

OTHER COSTS




OTHER OPERATIONAL EXPENSES
Grants Made [Note 2]                                           $                     -    $                             -
                                                                                          $                    111,752.50

Consulting Fees/Professional Fees [Note 3]
Marketing Fees                                                 $              2,500.00    $                     26,631.13 Aug
Temporary Help                                                 $                     -    $                     13,977.58
Cleaning                                                       $                     -    $                      1,992.00
Telephone                                                      $              1,294.21    $                     16,153.90
Postage and Delivery                                           $                 14.53    $                      3,186.40
Fees, Licenses, Permits & Subscriptions.                       $                 63.75    $                      3,195.95
Payroll Service                                                $                     -    $                        853.75
Bank Charges and Fees                                          $                551.46    $                      6,204.76
Web Development                                                $                    -     $                        325.00
Reimbursed expenses (Loeb & Loeb)                                                         $                     19,079.50
TOTAL                                                          $             4,423.95 $                        203,352.47


OTHER INCOME
Returned Wire                                                                             $                             -
Income from List Rental                                        $              3,224.05    $                     36,668.32
Final Vanguard account amount                                  $                     -    $                          3.75
TOTAL                                                          $             3,224.05     $                     36,672.07


Reorganization Items - Interest Earned on Accumulated Cash from Chapter 11:
Interest earned on cash accumulated during the chapter 11 case, which would not have been earned but for the
bankruptcy proceeding, should be reported as a reorganization item.



Note 1: The number listed in this row is the total donations received by WonderWork on an
accrual basis in the applicable reporting period.

Note 2: No grants have been made since April 12, 2017.

Note 3: Pursuant to the Bankruptcy Court's order, WonderWork has paid post-petition legal
fees and expenses through April 30, 2017, other than the 20% holdback for legal fees.




Note 1: The Monthly Operating Report (“MOR”) was based on the books and records of the Debtor and has been
submitted by the Chapter 11 Trustee, Stephen Gray, however, certain transactions relating to prior periods
reflected herein were prior to the Trustee's appointment on November 22, 2017.

Note 2: This September Monthly Operating Report (“MOR”) was based on the books and records of the Debtor
and has been submitted by the Chapter 11 Trustee, Stephen Gray, for activity from September 1, 2018 through
the entry of the Confirmation Order on and through September 21, 2018.




                                                                                                                                FORM MOR-2
                                                                                                                                      2/2008
                                                                                                                                PAGE 6 OF 13
In re WonderWork Inc.                                                                          Case No. 16-13607 (MKV)
      Debtor                                                                          Reporting Period: September 1, 2018 - September 21, 2018

                                                                              BALANCE SHEET
    The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from post-petition obligations.

                                     ASSETS                                      BOOK VALUE AT END OF            BOOK VALUE AT END OF                 BOOK VALUE ON
                                                                                  CURRENT REPORTING                PRIOR REPORTING                   PETITION DATE OR
                                                                                        MONTH                           MONTH                          SCHEDULED
    CURRENT ASSETS
     Unrestricted Cash and Equivalents [Note 1]                                  $          18,643,051.20        $          18,659,773.45        $          20,291,068.59
     Restricted Cash and Cash Equivalents (see continuation
     sheet)
     Accounts Receivable (Net)
     Notes Receivable                                                            $                        -      $                        -      $                     -
     Inventories
     Prepaid Expenses
     Professional Retainers
     Other Current Assets (attach schedule)
     TOTAL CURRENT ASSETS                                                        $          18,643,051.20        $          18,659,773.45 $                 20,291,068.59
    PROPERTY & EQUIPMENT
     Real Property and Improvements
     Machinery and Equipment
     Furniture, Fixtures and Office Equipment                                    $                        -      $                        -      $             107,621.65
     Leasehold Improvements                                                      $                        -      $                        -      $              89,165.14
     Vehicles
     Less: Accumulated Depreciation                                              $                        -      $                        -      $            (138,627.19)
     TOTAL PROPERTY & EQUIPMENT                                                  $                        -      $                        -      $              58,159.60
    OTHER ASSETS
     Amounts due from Insiders*
     Other Assets (attach schedule) [Note 2]                                     $                    -          $                    -          $              56,625.12
     TOTAL OTHER ASSETS                                                          $                    -          $                    -          $              56,625.12
     TOTAL ASSETS                                                                $          18,643,051.20        $          18,659,773.45        $          20,405,853.31
                    LIABILITIES AND OWNER EQUITY                                 BOOK VALUE AT END OF            BOOK VALUE AT END OF                 BOOK VALUE ON
                                                                                  CURRENT REPORTING                PRIOR REPORTING                     PETITION DATE
                                                                                        MONTH                           MONTH
    LIABILITIES NOT SUBJECT TO COMPROMISE (Postpetition)
     Accounts Payable                                                            $                   284.00      $                15,217.89      $             413,877.45
     Taxes Payable (refer to FORM MOR-4)
     Wages Payable
     Notes Payable
     Rent / Leases - Building/Equipment
     Secured Debt / Adequate Protection Payments
     Professional Fees                                                           $           3,247,661.66        $            3,249,903.70
     Amounts Due to Insiders*
     Other Post-petition Liabilities (attach schedule)
     TOTAL POST-PETITION LIABILITIES                                             $           3,247,945.66        $            3,265,121.59       $             413,877.45
    LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition)
     Secured Debt
     Priority Debt
     Unsecured Debt [Note 3]                                                     $          26,567,042.28        $          26,567,042.28        $          26,567,042.28
     TOTAL PRE-PETITION LIABILITIES                                              $          26,567,042.28        $          26,567,042.28        $          26,567,042.28
     TOTAL LIABILITIES                                                           $          29,814,987.94        $          29,832,163.87        $          26,980,919.73
    OWNERS' EQUITY
     Capital Stock
     Additional Paid-In Capital
     Partners' Capital Account
     Owner's Equity Account
     Retained Earnings - Pre-Petition                                            $         (11,057,231.00) $               (11,057,231.00) $                 (7,784,868.78)
     Retained Earnings - Post-petition                                           $            (114,705.74) $                  (115,159.42) $                  1,209,802.36
     Adjustments to Owner Equity (attach schedule)
     Post-petition Contributions (attach schedule)
     NET OWNERS’ EQUITY                                                          $         (11,171,936.74) $               (11,172,390.42) $                 (6,575,066.42)
     TOTAL LIABILITIES AND OWNERS' EQUITY                                        $          18,643,051.20 $                 18,659,773.45 $                 20,405,853.31
    *"Insider" is defined in 11 U.S.C. Section 101(31).



                                                                                                                                                                            FORM MOR-3
                                                                                                                                                                                  2/2008
                                                                                                                                                                            PAGE 7 OF 13
BALANCE SHEET - continuation section                         $     (18,643,051.20)
                           ASSETS                             BOOK VALUE AT END        BOOK VALUE AT END            BOOK VALUE ON
                                                                 OF CURRENT            OF PRIOR REPORTING           PETITION DATE
                                                              REPORTING MONTH                MONTH
Other Current Assets




Other Assets




             LIABILITIES AND OWNER EQUITY                     BOOK VALUE AT END                                     BOOK VALUE ON
                                                                 OF CURRENT                                         PETITION DATE
                                                              REPORTING MONTH
Other Post-petition Liabilities




Adjustments to Owner’s Equity




Post-Petition Contributions




Note 1: All of WonderWork's cash is listed as unrestricted on this spreadsheet because it is all held in bank
accounts or invested in liquid assets. As set forth in WonderWork's filings with the Bankruptcy Court, a
substantial portion of these funds are "restricted purpose funds" subject to NY Public Charity law.

Note 2: This amount reflects the security deposit held by WonderWork's landlord.

Note 3: This amount includes disputed, contingent and unliquidated amounts.

Note 4: This September Monthly Operating Report (“MOR”) was based on the books and records of the Debtor
and has been submitted by the Chapter 11 Trustee, Stephen Gray, for activity from September 1, 2018 through
the entry of the Confirmation Order on and through September 21, 2018.




Note: The Monthly Operating Report (“MOR”) was based on the books and records of the Debtor and has been submitted by the
Chapter 11 Trustee, Stephen Gray, however, certain transactions relating to prior periods reflected herein were prior to the Trustee's
appointment on November 22, 2017.




                                                                                                                                         FORM MOR-3
                                                                                                                                               2/2008
                                                                                                                                         PAGE 8 OF 13
In re WonderWork Inc.                                                                                                      Case No. 16-13607 (MKV)
      Debtor                                                                                                      Reporting Period: September 1, 2018 - September 21, 2018

                                                                         STATUS OF POST-PETITION TAXES
     The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the
     amount should be zero.
     Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposit of federal payroll taxes.
     Attach photocopies of any tax returns filed during the reporting period.
                                                                               Amount
                                                                           Withheld and/or
     Federal                                        Beginning Tax             Accrued                 Amount Paid           Date Paid   Check # or EFT       Ending Tax
     Withholding
     FICA-Employee                              $                    -     $               -      $               -                     EFT              $                 -
     FICA-Employer                              $                    -     $               -      $               -                     EFT              $                 -
     Unemployment                               $                    -     $               -      $               -                     EFT              $                 -
     Income                                                                $               -      $               -                     EFT
     Other:_Medicare____________                $                    -     $               -      $               -                     EFT
       Total Federal Taxes                      $                    -     $               -      $               -                                      $                 -
     State and Local
     Withholding                                                           $               -      $               -                     EFT              $                 -
     Sales                                                                                                                                               $                 -
     Excise                                                                                                                                              $                 -
     Unemployment                                                          $               -      $               -                     EFT              $                 -
     Real Property                                                                                                                                       $                 -
     Personal Property                                                                                                                                   $                 -
     Other:_____________                                                                                                                EFT              $                 -
      Total State and Local                                                $               -      $               -                                      $                 -


     Total Taxes                                $                    -     $               -      $               -                                      $                 -


                                                             SUMMARY OF UNPAID POST-PETITION DEBTS
     Attach aged listing of accounts payable.
                                                                                                         Number of Days Past Due
                                                        Current                    0-30                  31-60                61-90           Over 91           Total
     Accounts Payable                           $                 284.00                                                                                 $              284.00
     Wages Payable                                                                                                                                       $                 -
     Taxes Payable                                                                                                                                       $                 -
     Rent/Leases-Building                                                                                                                                $                 -
     Rent/Leases-Equipment                                                                                                                               $                 -
     Secured Debt/Adequate                                                                                                                               $                 -
     Protection Payments
     Professional Fees                          $         1,186,281.05 $         2,061,380.61                                                            $      3,247,661.66
     Amounts Due to Insiders                                                                                                                             $                 -
     Other: Payments                                                                                                                                     $                 -

     Other:______________                                                                                                                                $                 -
     Total Post-petition Debts                  $         1,186,565.05 $         2,061,380.61                                                            $      3,247,945.66

     Explain how and when the Debtor intends to pay any past due post-petition debts.

     There are no past due post-petition debts. WonderWork expects to timely pay all post-petition invoices.




     Note 1: The Monthly Operating Report (“MOR”) was based on the books and records of the Debtor and has been submitted by the Chapter
     11 Trustee, Stephen Gray, however, certain transactions relating to prior periods reflected herein were prior to the Trustee's appointment on
     November 22, 2017.




                                                                                                                                                                         FORM MOR-4
                                                                                                                                                                               2/2008
                                                                                                                                                                         PAGE 9 OF 13
In re WonderWork Inc.                                                                    Case No. 16-13607 (MKV)
      Debtor                                                                    Reporting Period: September 1, 2018 - September 21, 2018


                                            ACCOUNTS RECEIVABLE RECONCILIATION AND AGING

                        Accounts Receivable Reconciliation                           Amount                            N/A
     Total Accounts Receivable at the beginning of the reporting period
     Plus: Amounts billed during the period
     Less: Amounts collected during the period
     Total Accounts Receivable at the end of the reporting period


     Accounts Receivable Aging                                     0-30 Days       31-60 Days          61-90 Days            91+ Days             Total
     0 - 30 days old
     31 - 60 days old
     61 - 90 days old
     91+ days old
     Total Accounts Receivable

     Less: Bad Debts (Amount considered uncollectible)

     Net Accounts Receivable


                                                          TAXES RECONCILIATION AND AGING

     Taxes Payable                                                 0-30 Days       31-60 Days          61-90 Days            91+ Days             Total
     0 - 30 days old
     31 - 60 days old
     61 - 90 days old
     91+ days old
     Total Taxes Payable
     Total Accounts Payable




     Note 1: The Monthly Operating Report (“MOR”) was based on the books and records of the Debtor and has been submitted by the Chapter 11 Trustee, Stephen
     Gray, however, certain transactions relating to prior periods reflected herein were prior to the Trustee's appointment on November 22, 2017.




                                                                                                                                                                FORM MOR-5
                                                                                                                                                                      2/2008
                                                                                                                                                               PAGE 10 OF 13
n re WonderWork Inc.                                                     Case No. 16-13607 (MKV)
     Debtor                                                     Reporting Period: September 1, 2018 - September 21, 2018


                                           PAYMENTS TO INSIDERS AND PROFESSIONALS

    Of the total disbursements shown on the Cash Receipts and Disbursements Report (MOR-1) list the amount paid to insiders (as defined in
    Section 101(31) (A)-(F) of the U.S. Bankruptcy Code) and to professionals. For payments to insiders, identify the type of compensation paid
    (e.g. Salary, Bonus, Commissions, Insurance, Housing Allowance, Travel, Car Allowance, Etc.). Attach additional sheets if necessary.


                                                    INSIDERS
                 NAME                  TYPE OF PAYMENT              AMOUNT PAID           TOTAL PAID TO DATE
    Hana Fuchs                                                                                      217,647.47
    Brian Mullaney                                                                                  395,833.32




                          TOTAL PAYMENTS TO INSIDERS                               0.00             613,480.79




                                                                         PROFESSIONALS
                                         DATE OF COURT
                                            ORDER                                                                                                 TOTAL INCURRED &
                 NAME                     AUTHORIZING           AMOUNT APPROVED               AMOUNT PAID           TOTAL PAID TO DATE                UNPAID*




                 TOTAL PAYMENTS TO PROFESSIONALS
    * INCLUDE ALL FEES INCURRED, BOTH APPROVED AND UNAPPROVED



         POST-PETITION STATUS OF SECURED NOTES, LEASES PAYABLE
                  AND ADEQUATE PROTECTION PAYMENTS
                                         SCHEDULED
                                      MONTHLY PAYMENT               AMOUNT PAID           TOTAL UNPAID POST-
        NAME OF CREDITOR                    DUE                    DURING MONTH               PETITION




                                         TOTAL PAYMENTS


    Note 1: The Monthly Operating Report (“MOR”) was based on the books and records of the Debtor and has been submitted by the
    Chapter 11 Trustee, Stephen Gray, however, certain transactions relating to prior periods reflected herein were prior to the Trustee's
    appointment on November 22, 2017.




                                                                                                                                                                FORM MOR-6
                                                                                                                                                                      2/2008
                                                                                                                                                               PAGE 11 OF 13
In re WonderWork Inc.                                                                           Case No. 16-13607 (MKV)
      Debtor                                                                           Reporting Period: September 1, 2018 - September 21, 20


                                                          DEBTOR QUESTIONNAIRE
     Must be completed each month. If the answer to any of the questions is                                      Yes                  No
     “Yes”, provide a detailed explanation of each item. Attach additional
     sheets if necessary.
     Have any assets been sold or transferred outside the normal course of                                                            x
   1 business this reporting period?
     Have any funds been disbursed from any account other than a debtor in                                                            x
   2 possession account this reporting period?
                                                                                                                                      x
   3 Is the Debtor delinquent in the timely filing of any post-petition tax returns?
     Are workers compensation, general liability or other necessary insurance                                                         x
   4 coverages expired or cancelled, or has the debtor received notice of
     expiration or cancellation of such policies?
   5 Is the Debtor delinquent in paying any insurance premium payment?                                                                x
     Have any payments been made on pre-petition liabilities this reporting                                                            x
   6 period?
     Are any post petition receivables (accounts, notes or loans) due from related                                                    x
   7 parties?
   8 Are any post petition payroll taxes past due?                                                                                    x
   9 Are any post petition State or Federal income taxes past due?                                                                    x
  10 Are any post petition real estate taxes past due?                                                                                x
  11 Are any other post petition taxes past due?                                                                                       x
  12 Have any pre-petition taxes been paid during this reporting period?                                                              x
  13 Are any amounts owed to post petition creditors delinquent?                                                                      x
  14 Are any wage payments past due? [Note 1]                                                                                         x
     Have any post petition loans been been received by the Debtor from any                                                           x
  15 party?
  16 Is the Debtor delinquent in paying any U.S. Trustee fees?                                                                        x
     Is the Debtor delinquent with any court ordered payments to attorneys or                                                         x
  17 other professionals?
     Have the owners or shareholders received any compensation outside of the                                                         n/a
  18 normal course of business?




     Note 1: The Monthly Operating Report (“MOR”) was based on the books and records of the Debtor and has been submitted by the Chapter 11
     Trustee, Stephen Gray, however, certain transactions relating to prior periods reflected herein were prior to the Trustee's appointment on
     November 22, 2017.




                                                                                                                                              FORM MOR-7
                                                                                                                                                    2/2008
                                                                                                                                             PAGE 12 OF 13
